  8:12-cr-00308-RGK-MDN Doc # 76 Filed: 10/20/20 Page 1 of 1 - Page ID # 186




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                    8:12CR308

        vs.
                                                                      ORDER
LORI A. SCHORIES,

                      Defendant.


       IT IS ORDERED that Plaintiff’s Motion to Dismiss (Filing 75) is granted, the Petition for
Offender Under Supervision (Filing 55) is dismissed without prejudice, and the October 23, 2020,
revocation hearing is canceled.

       Dated this 20th day of October, 2020.

                                                   BY THE COURT:


                                                   Richard G. Kopf
                                                   Senior United States District Judge
